The Supreme Court affirmed the decree of the Common IPleas on February 16th, 1885, in the following opinion :
Per Curiam.
The Act of February 22,1821, P. Laws, 52, gave poundage ■to the sheriff for “levying on goods and selling the same.” The Act of June 12,1878, P. Laws, 187, allows it to the sheriff for “recovering and paying money to the plaintiff or his attorney,” and this last Act allows a poundage to the prothono-tary “for recovering and distributing money paid into Court.” ' The statute gives the compensation, to the officer on whom is imposed the risk of safely keeping the fund and 'making a due • distribution thereof. We therefor concur in the opinion of "the learned Judge in Terry vs. Gregg, 26 Pitts. L. J., 94, that it was not the intention of the Act to allow poundage to two ■ officials on the one fund.
Decree affirmed and appeal dismissed at the costs of the appellant.